ORDER

PER CURIAM.
Donald E. Willen appeals his convictions by a jury in the Circuit Court of St. Charles County of assault in the second degree, section 565.060, RSMo 1994; kidnapping, section 565.110, RSMo 1994; attempted escape from confinement, section 575.210, RSMo 1994 and three counts of armed criminal action, section 571.015. Appellant was sentenced to a term of twenty years for assault in the second degree, a term of life imprisonment for kidnapping and a term of life imprisonment for attempted escape from confinement, to be served consecutive to each other and consecutive to three concurrent one-hundred year terms for the armed criminal action convictions.
We have read the briefs and reviewed the legal file and transcripts. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b)